DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 3 and 5, the phrase “the water” should be --water--. 
 Claim 1, line 4, the phrase “two laterals” should be --two lateral portions--.
Claim 1, line 6, the phrase “each further” should be --each temple further--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the phrase “an outer surface thereof” in the last line of claim 2 is unclear as to what structure the outer surface belongs, which renders claim 2 indefinite.  For the purposes of examination, this “outer surface” is construed to be an outer surface of the sealing ring.
In claim 3, the phrase “at a lateral” is unclear because the phrase fails to identify to what structure this adjective pertains.  For the purposes of examination, the phrase “at a lateral” is construed to mean at a lateral portion of the insertion block.
In claim 4, the phrases “a front terminal thereof,” “a rear terminal thereof” and a second instance of “a front terminal thereof” are unclear as to which structures they refer.  For the purposes of examination, the first instance of “a front terminal thereof” is construed to mean a front terminal of the front temple, and the phrase “a rear terminal thereof” is construed to mean a rear terminal of the front temple, and the second instance of “a front terminal thereof” is construed to mean a front terminal of the rear temple.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	
  	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. US 2014/0253861 A1, hereinafter “Lin”) in view of Korean Publication No. 2011-0007828 U (hereinafter “KR’828”)1 , as evidenced by Baer, Eric et al. Calculating Density. June 19, 2020 [retrieved August 8, 2022]. Retrieved from Internet:<serc.carleton.edu/mathyouneed/density/index.html> (hereinafter “Baer”). 
  	Lin discloses a “floatable eyeglasses structure” as shown in FIGs. 1 and 2, ¶ [0023], lines 1-8, and ¶ [0028], lines 1-5, so Lin is analogous art with respect to claim 1 because Lin is in the same field of endeavor as the subject matter of claim 1, which pertains to eyeglasses.  The “floatable eyeglasses structure” disclosed by Lin comprises “an eyeglasses frame, wherein a density of the eyeglasses frame is less than or equal to a density of the water,” as Lin discloses an eyeglasses frame (10) made of methylpentene copolymer having a density of 0.83 g/cm3, which is less than the density of water, 1.0 gm/cm3, as evident from Baer, page 2, and Lin, ¶ [0023], lines 1-8, and ¶ [0029], lines 1-9, and “two temples respectively hinged to two laterals of the eyeglasses frame and having a density less than or equal to a density of the water,”  as Lin discloses in FIGs. 1 and 2 a pair of temples (30a), (30b) made of methylpentene copolymer having a density of 0.83 g/cm3, which is less than the density of water, 1.0 gm/cm,3 as evident by Baer, page 2, and Lin, ¶ [0023], lines 1-8, and ¶ [0029], lines 1-9, and ¶ [0031], lines 1-11.  Lin discloses that each of these two temples (30a), (30b) is respectively hinged to one of two laterals (i.e., lateral portions) of the eyeglasses frame (10) by binding components (20a), (20b), which are hinges.  Lin, FIGs. 1 and 2, and ¶¶ [0018]-[0020], and ¶¶ [0028] and [0029], all lines.  
  	Lin does not appear to disclose “each [temple] further having a front temple hinged to the eyeglasses frame, a rear temple for connecting to the front temple,” and “a sealing ring,” and “wherein the front temple or the rear temple has a slot and the other one has an insertion block for correspondingly inserting into the slot,” and “wherein the sealing ring is sealed between the slot and the insertion block to form a sealed hollow space” as recited by independent claim 1.
  	KR’828 discloses these limitations.  KR’828 is analogous art because it is in the same field of endeavor as claim 1, which pertains to the field of eyeglasses.  See KR’828, ¶ [0001], and FIGs. 1 and 2.
  	KR’828 discloses “each [temple] further having a front temple hinged to the eyeglasses frame, a rear temple for connecting to the front temple,” as KR’828 discloses eyeglasses, as shown in FIGs. 1, 2, 3 and 4, that include an eyeglasses frame (20) and two temples (¶[0003]), wherein each temple has a front temple (10) hinged to the eyeglasses frame (20) by hinge (11), and a rear temple (1) for connecting to the front temple (10),  KR’828, ¶¶ [0004], [0005], [0020] and [0021], all lines, and “a sealing ring,” as KR’828 discloses a sealing ring (See cylindrical portion of button lock groove (13) formed by the cylindrical wall formed on the inner surface of the front temple (10)),  KR’828, FIGs. 3 and 4, and ¶¶ [0023] and [0029], all lines, and “wherein the front temple or the rear temple has a slot and the other one has an insertion block for correspondingly inserting into the slot,”  as KR’828 discloses that the front temple (10) has a slot (See beveled portion of button lock groove (13)), and that the rear temple (1) has an insertion block (2) for correspondingly inserting into the slot (See beveled portion of button lock groove (13)),  KR’828, FIGs. 3 and 4, and ¶¶ [0020]-[0023] and [0029], all lines, and “wherein the sealing ring is sealed between the slot and the insertion block to form a sealed hollow space,” as KR’828 discloses that the sealing ring, namely the cylindrical portion of button lock groove (13) formed by the cylindrical wall on the inner surface of the front temple (10), is sealed between the slot, namely the beveled portion of button lock groove (13), and the insertion block (2), so as to form a sealed hollow space (14) as evident from FIGs. 3 and 4,   KR’828, ¶¶ [0023], [0029] and [0030], all lines.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of the present application to have modified the floatable eyeglasses structure disclosed by Lin so Lin’s temples include a front temple hinged to the eyeglasses frame and a rear temple for connecting to the front temple, as taught by KR’828, and to form a sealing ring in the front temple with a slot formed in the front temple and the rear temple provided with an insertion block for correspondingly inserting into the slot, as taught by KR’828, so that when the sealing ring is sealed between the slot and the insertion block a sealed hollow space is formed, as also taught by KR’828, because the combination advantageously provides the eyeglasses structure with interchangeable temples as taught by KR’828, which improves aesthetics as also taught by KR’828, ¶¶ [0001] and [0011].
  	Using the broadest reasonable interpretation of the term “sealed,” the sealing ring formed by the cylindrical wall forming the cylindrical portion of button lock groove (13) is sealed between the slot, namely the beveled portion of the button lock groove (13), and the insertion block (2), and forms the sealed hollow space (14).  KR’828 discloses in ¶ [0030], all lines, that flow is prevented through the space (14) when the assembly components are firmly connected to each other which implies space (14) must be a sealed space when in the configuration shown in FIG. 4.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. US 2014/0253861 A1, hereinafter “Lin”) in view of Korean Publication No. 2011-0007828 U (hereinafter “KR’828”), as evidenced by Baer, Eric et al. Calculating Density. June 19, 2020 [retrieved August 8, 2022]. Retrieved from Internet:<serc.carleton.edu/mathyouneed/density/index.html> (hereinafter “Baer”), as applied to claim 1 above, and further in view of Keane, Phillip. Lip and Groove Design Made Easy. March 31, 2017 [retrieved August 10, 2022]. Retrieved from Internet:<www.engineersrule.com> (hereinafter “Keane”).
The combination of Lin and KR’828, as evidenced by Baer, discloses all of the limitations of independent claim 1 as evidenced above.  However, the combination of Lin and KR’828 does not appear to teach “the insertion block has an annular groove, and wherein the sealing ring is placed in the annular groove and closely attached to an inner wall of the slot by an outer surface thereof” as recited by claim 2.
Keane discloses these limitations.  Keane pertains to the field of lip and groove design, which is broadly applicable to many mechanical structures as evident from the first page, first paragraph, of Keane.  Keane discloses in this first paragraph employing lip and groove design to mate two parts together so they are convenient to assemble, which solves the same problem faced by the inventor when designing structure to facilitate the insertion of the insertion block into the slot as evident from page 2, lines 1-3 and lines 10-18, of Applicant’s specification.  Because Keane solves the same problem faced by the inventor with respect to attaining convenient assembly of insertion block into a slot, Keane constitutes analogous art with respect to the subject matter of claim 3 and the combination of Lin and KR’828.
  Keane discloses that a conventional lip and groove design may be used to mate two parts (e.g., a base and a lid) together  in order to help align the assembly and to help seal it and keep it closed.  Keane, first page, first paragraph, lines 1-5, and FIG. 8.  As shown in FIGs. 7 and 8 of Keane, the lid (i.e., a block) is provided with an annular groove in order to form the lip that inserts into the slot of the base, which includes a groove forming a stop for the lip of the lid.  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the patent application was filed to have modified the floatable eyeglasses structure resulting from the combination of Lin and KR’828 so that the insertion block (2) is provided with an annular groove in order to form a lip as taught by Keane so that the sealing ring, formed by the cylindrical portion of button lock groove (13) formed by the cylindrical wall on the inner surface of the front temple (10), is placed within the annular groove when assembled in order to advantageously align the block (2) in the slot (i.e., the beveled portion of the button lock groove (13)) so as to help seal it and keep it closed as taught by Keane on page one, first paragraph of the article, and so the sealing ring is closely attached to an inner wall of the slot by an outer surface of the sealing ring as evident from FIG. 4 of KR’828. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. US 2014/0253861 A1, hereinafter “Lin”) in view of Korean Publication No. 2011-0007828 U (hereinafter “KR’828”), as evidenced by Baer, Eric et al. Calculating Density. June 19, 2020 [retrieved August 8, 2022]. Retrieved from Internet:<serc.carleton.edu/mathyouneed/density/index.html> (hereinafter “Baer”), as applied to claim 1 above, and further in view of Tormen (US Patent Application Publication No. US 2015/0160473 A1, hereinafter “Tormen”).
The combination of Lin and KR’828, as evidenced by Baer, discloses all of the limitations of independent claim 1 as evidenced above.  The combination of Lin and KR’828 as evidenced by Baer, however, does not appear to teach “the slot has a notch on an inner wall thereof, and wherein the insertion block has a buckle at a lateral for fastening to the notch,” as recited by claim 3. 
  	Tormen discloses these limitations.  Tormen is analogous art because it is in the same field of endeavor as claim 3, which pertains to the field of eyeglasses.  See Tormen, ¶¶ [0001]-[0003], all lines.
 Tormen discloses, as shown in FIGs. 1, 2 and 9, an eyeglasses temple (1) that includes a front temple (2) including a slot (16) with a notch (19) formed on an inner wall of the slot (16), and a rear temple (3) detachably connected to the front temple (2), wherein the front temple (2) hinges to an eyeglasses frame and the rear temple (3) includes an insertion block (9) that includes a buckle (12) at a lateral surface or portion for fastening to notch (19) as shown in FIG. 9.  Tormen, ¶¶ [0075], [0082]-[0087] and [0089]-[0091], all lines.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing of the present application to have modified the floatable eyeglasses structure resulting from the combination of Lin and KR’828 so that the front temples each includes the slot, and the slot includes a notch on an inner wall thereof and so the rear temples each includes the insertion block, and the insertion block includes a buckle at a lateral surface or portion thereof for fastening to the notch, as taught by Tormen, because the combination advantageously employs an aesthetically desirable two part temple structure that has a robust connection that is also not clearly visible as taught by Tormen, ¶¶ [0008]-[0011], all lines. 

  	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication No. US 2014/0253861 A1, hereinafter “Lin”) in view of Korean Publication No. 2011-0007828 U (hereinafter “KR’828”), as evidenced by Baer, Eric et al. Calculating Density. June 19, 2020 [retrieved August 8, 2022]. Retrieved from Internet:<serc.carleton.edu/mathyouneed/density/index.html> (hereinafter “Baer”),as applied to claim 1 above, and further in view of Magorien (U.S. Patent 5,007,728, hereinafter “Magorien”).
  	The combination of Lin and KR’828, as evidenced by Baer, discloses all of the limitations of independent claim 1 as evidenced above.  Claim 4 additionally recites that “the front temple is hinged to the eyeglasses frame by a front terminal thereof and has the insertion block at a rear terminal thereof,” which is disclosed by KR’828.  As evident from FIGs. 1 to 4, KR’828 discloses that the front temple (10) is hinged to the eyeglasses frame (20) by a front terminal thereof and has the insertion block (2) at a rear terminal thereof.
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have further modified the floatable eyeglasses structure resulting from the combination of Lin and KR’828, as evidenced by Baer, so that the front temple is hinged to the eyeglasses frame by a front terminal of the front temple and the front temple has the insertion block at a rear terminal of the front temple as taught by KR’828 so the temples are advantageously interchangeable as taught by KR’828, which improves aesthetics as also taught by KR’828, ¶¶ [0001] and [0011].
  	The combination of Lin and KR’828, as evidenced by Baer, has the slot in the front temple at a rear terminal thereof and has an opening facing the rear temple.  Thus, the combination of Lin and KR’828 does not appear to teach “the front temple…has the insertion block at a rear terminal thereof, and wherein the rear temple has the slot opening facing the front temple at a front terminal thereof.”  
  	Magorien discloses these limitations.  Magorien is analogous art because it is in the same field of endeavor as claim 4, which pertains to the field of eyeglasses.  See Magorien, col. 1, lines 5-6, and FIG. 1.
    	Magorien discloses a detachable two-piece temple (10), as shown in FIGs. 1, 2 and 9, wherein each temple (10) has a front temple (12) hinged to the eyeglasses frame (80), and a rear temple (40) for connecting to the front temple (12), wherein the rear temple (40) has a slot (50) and the other one, i.e., the front temple (12), has an insertion block (see insertion block adjacent notch (24) of locking rod (22) in FIG. 9) for correspondingly inserting into the slot (50).  Magorien, col. 3, line 67, to col. 4, line 13.  Therefore, it would have been obvious to a person of ordinary skill in the art before the present application was filed to have modified the floatable eyeglasses structure resulting from the combination of Lin and KR’828 so that the front temple has the insertion block at a rear terminal of the front temple, and the rear temple has the slot opening facing the front temple at a front terminal of the rear temple, as taught by Magorien, because the combination advantageously employs a two-piece detachable temple design that can replace conventional temples and that is cost effective from both a manufacturing and consumer point of view as taught by Magorien, col. 3, lines 20-25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 4163                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References to paragraphs are to the corresponding English translation included in the office action.